Motion by defendant-appellant, Gabriel Wolf, for a stay granted on condition that the appellant procures the appellant’s points to be served and filed on or before February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. The stay contained in the order to show cause, dated January 3, 1961, is continued pending the hearing and determination of the appeal. Motion by defendant-appellant, Selma Lashline, for a stay granted on condition that the appellant procures the appellant’s points to be served and filed on or before February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. The stay contained in the order to show cause, dated January 3, 1961, is continued pending the hearing and determination of the appeal. Concur — Breitel, J. P., Babin, McNally, Stevens and Eager, JJ.